Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 1 December 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            
                                c.1 December 1781
                            
                        
                        Before I Sett off for france, I think it my Duty to propose to your Excellency Some Regulations concerning
                            the Corps of Engineers.
                        I hope, first of all, that Colel Laumoy will be Soon exchanged, & I wish it exceedingly for the good
                            of the Service, & also because, having a Rank Superior to the other Engineers, there will be no difficulties about
                            the Command, wich might otherwise probably be productive of Some Trouble. I Entreat therefore, your Excellency to be So
                            good as to employ him at your Army when he is exchanged. If by Some unlucky chance, that I can not foresee his Exchange
                            Should tarry long, I think that Colel Cambray would be the Officer best qualified to have the Command of that Corps.
                        I ought to Say a word, to your Excellency, of Mr De Vibert who is exchanged. He is the oldest Lt Colel in the
                            Corps, & Should naturally take the Command where ever Colel Laumoy were not. I can not Say any thing
                            disadvantagous of him. By what I heard from paul Jones, under whose command he happenned to be for Some Time, he appears
                            to be a very brave Man. But having not had the necessary Instructions to make an Engineer, and having been deprived, by
                            his long Captivité and his Voyages by See of the Opportunities of practising in his proffession of
                            Engineer, I think it would not be So proper to employ him in your Army but rather to Send him to Albany or fort pitt with
                            the Troops wich are actually in those parts.
                        I have also to propose to your Excellency Some arrangements concerning the Sapers & Miners. The Board
                            of War, at the Time that they were first done, thought proper to make Some Alterations to the Regulations, I had had the
                            honour to propose to your Excellency, & you had been pleased to approve. Some of these have been unlucky. One
                            Article amongst the Rest occasions much Trouble, because by it the Sapers & Miners are always to be under the
                                Command of one Engineer, whatever by the Difference between their Rank. This is what I take the
                            Liberty to propose to your Excellency instead of that. That besides the commanding Officer of the Corps an other Superior
                            Officer be appointed by your Excellency to have the immediate Command of these Companies, and that none but these two
                            Officers have any Command over them. I insert here the new Article of Regulation wich I think would answer the purpose.
                            & if your Excellency approves of it, I pray that you would be pleased to have it published in the General Order.
                            This I think will be Sufficient. I pray your Excellency, also to appoint to the Direct Command of the Companies of Sapers
                            & Miners the Officer who will command the Engineers in my absence at your Army.
                        Article of Regulations
                        When the Companies of Sapers & Miners or part of them will be in a place from where the Commandt of
                            the Corps of Engineers or the Officer of Engineer appointed to command those Companies will be Absent, the Eldest Officer
                            of Sapers & Miners Shall take his orders from the Commanding Officer of the Troops with wich they are. If there is
                            any of the Engineers in the Same place he will have the right to ask, for the works, Such number of the Sapers &
                            Miners as he Shall think proper, & on the Works he will give the Directions to the Sapers & Miners as to
                            the other Troops, but will have no other particular Command upon them unless he is the Senior Officer of the whole and
                            Command it according to the General Rules of the Service.
                        I take the Liberty to recommand these Companies to your Excellency. I hope that next Campaign they will be
                            more usefull that lately, for the ennemy will not perhaps always Surrender before we have an Opportunity to make use of
                            them. I am with the greatest Respect Dear General Your Excellency’s obedient & Most Humble Servant
                        
                            Duportail Mj. general Commer of the Corps
                            of the engineers, Sappers and miners

                        
                    